Chief Justice DOWTY
Concurring.
I have reviewed Justice Leeds’ Order and Opinion in this matter and find no error in her legal analysis that the TERO provisions are not applicable to the Cherokee Nation and, therefore, that the Nation has not expressly waived sovereign immunity as to such complaints. I also agree that there appears not to have been an appealable order from the TERO committee. Nevertheless, I believe that the Petitioner has been afforded full, complete de novo review of his complaint by this Court.
I further concur in the finding that the Petitioner was unfairly treated in the bidding process. However, our laws presently afford no remedy against the Nation to *39this Petitioner and Justice Leeds’ Order must be affirmed.